Citation Nr: 1222546	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-20 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence under the provisions of 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to April 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A total disability rating (i.e., 100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  

Here, the Veteran has requested benefits under 38 C.F.R. § 4.30 for post-surgical residuals of a gunshot wound to the right thigh with supracondylar femur fracture.  In statements submitted during this appeal, the Veteran asserts that he is entitled to a temporary total disability rating for his residual disability(ies) because his service-connected knee disabilities prevented him from fleeing the shooter.  In other words, it is his contention that residuals of a gunshot wound to the right thigh should be compensated as secondary to his service-connected knee disabilities.

Review of the record reflects that the Veteran is not in receipt of service connection for residuals of a gunshot wound to the right thigh with supracondylar femur fracture.  Rather, service connection is in effect for status post-partial right lateral meniscectomy, left knee pain associated with status post-partial right lateral meniscectomy, and residuals of corneal abrasion of the right eye.  Pertinent to this remand, there is also no indication that a claim for compensation for residuals of a gunshot wound to the right thigh with supracondylar femur fracture, claimed as secondary to service-connected knee disabilities, has been developed and adjudicated by the RO.

Inasmuch as the issue of service connection for residuals of a gunshot wound to the right thigh with supracondylar femur fracture is inextricably intertwined with the issue of entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence under the provisions of 38 C.F.R. § 4.30, the Board finds that a remand is necessary to allow the RO/AMC to appropriately develop and adjudicate the former issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Complete all appropriate notice and development in connection with the Veteran's claim for compensation for residuals of a gunshot wound to the right thigh with supracondylar femur fracture, claimed as secondary to service-connected knee disabilities.  After completing all appropriate development, the RO/AMC should adjudicate the service connection claim in light of all pertinent evidence and legal authority.  If the service connection claim is denied, the RO/AMC must notify the Veteran and his representative of the denial of the claim in a separate rating decision, and advise them of the Veteran's appellate rights.  

The Veteran and his representative are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (an NOD, and, after issuance of an SOC, a substantive appeal) must be perfected.  While the RO/AMC must furnish the Veteran the appropriate time period in which to perfect an appeal, if desired.

2.  After completing the above actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the matter of entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence under the provisions of 38 C.F.R. § 4.30.

If the claim for a temporary total evaluation remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The RO/AMC is advised that it should not return the claims file to the Board until after the Veteran has either perfected an appeal of his service connection claim, or the time period for doing so has expired, whichever occurs first.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


